Appeal from that part of an order of Supreme Court, Erie County (Marshall, J), entered November 19, 2002, that granted plaintiffs motion for partial summary judgment against defendant John A. Monahan on the issue of liability.
It is hereby ordered that said appeal be and the same hereby *1405is unanimously dismissed without costs (see Hughes v Nussbaumer, Clarke & Velzy, 140 AD2d 988 [1988]; Chase Manhattan Bank v Roberts & Roberts, 63 AD2d 566, 567 [1978]; see also CPLR 5501 [a] [1]). Present—Pine, J.P., Wisner, Scudder, Gorski and Lawton, JJ.